DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention, which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14917815, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior applications fail to discuss or provide support for the pressure-receiving member being located between a line drawn between the bent portions of the left and .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure-receiving member located between lines drawn from the bent portions of the side frames per claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19, the disclosure as originally filed in the parent applications do not provide support for the pressure-receiving member located between a line drawn between the bent portions of the left and right side frames. Further, from the disclosed figures, it appears this limitation is not always true, therefore it is not clear if Applicant had possession of the invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, lines 9-16, it is unclear what is being claimed. The recitations of left and right support portions, left and right sides, first and second sides, etc. and the relationship between the recitations create confusion and the shape or structure of the pressure receiving member cannot be determined. Are the left and right sides of the pressure receiving portion, which extend in the lateral direction the same as the left and right support portions?
Claim 20, lines 2-3, it is unclear what is meant by “apart from the left and right ends of the left and right support portions”. 
Claim 25, line 5, the recitation “the seat back frame” renders the claim indefinite because it is unclear if the seat back frame is the same or different than the side frames being recited in claim 19.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0066136 A1 to D’Agostini.


    PNG
    media_image1.png
    706
    595
    media_image1.png
    Greyscale


Regarding claim 19, D’Agostini discloses a vehicle seat comprising: left and right side frames (20, 22, Fig.1), each of which has a thickness in a lateral direction (See figure above), a length in a first direction (See figure above) perpendicular to the lateral direction and a width in a second direction (See figure above) perpendicular to the lateral direction and to the first direction; a pressure-receiving member (See figure above) disposed between the left and right side frames, the pressure-receiving member having an occupant side (front side) configured to receive a load from an occupant and a reverse side (back side) facing away from the occupant side; and a wire (30, Fig.2) by which the pressure-receiving member is supported, wherein the pressure-receiving member includes a pressure-receiving portion (76, Fig.2) and left and right support 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the pressure-receiving member between the frame 
 Regarding claim 20, wherein the wire is so located as to support the pressure-receiving portion and apart from the left and right ends of the left and right support portions (Fig.1 and 4).  
Regarding claim 21, wherein the wire includes a U-shaped bent portion (lower portion of 30, Fig.3) protruding in the first direction, to a side on which the first or second side of the pressure-receiving portion is located, and left and right side portions extending, respectively, from left and right ends of the bent portion laterally outward (Fig. 2-4).  
Regarding claim 22, wherein a lateral dimension of the bent portion is smaller than a lateral dimension of the pressure-receiving portion (Fig. 2-4).  
Regarding claim 23, wherein the bent portion is located between a plane perpendicular to the lateral direction and containing a left end of the right support portion and a plane perpendicular to the lateral direction and containing a right end of the left support portion (Fig. 2-4).  
Regarding claim 24, wherein the pressure-receiving member is located between a plane perpendicular to the second direction and containing occupant-side edges of the left and right side frames and a plane perpendicular to the second direction and containing reverse-side edges of the left and right side frames (Fig. 2-4).  
Regarding claim 25, comprising: a seat cushion (Paragraph [0011]) comprising a seat cushion frame, a cushion material and an outer skin material (Paragraph [0011] and [0013]), the seat cushion frame being covered with the cushion material and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635